ICJ_131_ConstructionWallOPT_UNGA_NA_2004-01-30_ORD_01_NA_01_EN.txt. DISSENTING OPINION OF JUDGE BUERGENTHAL

1. I have voted against the instant Order because I believe that the
Court’s decision is wrong as a matter of legal principle.

2. Israel challenges Judge Elaraby’s participation in these proceedings
on the ground that his previous professional involvement and personal
statements on matters which go to the substance of the question before
the Court in this advisory opinion request require that he not participate
in these proceedings.

3. As far as Judge Elaraby’s professional activities as diplomatic rep-
resentative of his country and its legal adviser are concerned, the Court
rejects Israel’s objection by concluding that these activities, having been
performed many years before the question of the construction of the wall
now submitted to the Court first arose, do not fall within the activities
contemplated by Article 17, paragraph 2, of the Statute to justify that he
be precluded from participation in the case.

4. With regard to the newspaper interview that Judge Elaraby gave
two months before his election to this Court at a time when he was no
longer his country’s diplomatic representative, the Court finds no basis
for precluding Judge Elaraby’s participation in these proceedings, because
Judge Elaraby “expressed no opinion on the question put in the present
case”.

5. Israel seeks Judge Elaraby’s disqualification on the ground, inter
alia, that the views expressed by Judge Elaraby in the interview bear
directly on issues that will have to be addressed in the advisory opinion
request and that, given their nature, they create an appearance of bias
incompatible with the fair administration of justice.

6. In principle, I share the Court’s opinion that Judge Elaraby’s prior
activities, performed in the discharge of his diplomatic and governmental
functions, do not fall within the scope of Article 17, paragraph 2, of the
Statute of the Court so as to prevent his participation in these proceed-
ings. This conclusion can be justified on the ground that these views were
not Judge Elaraby’s personal views, but those of his Government whose
instructions he was executing. The Court has in the past taken a similar
position in Legal Consequences for States of the Continued Presence of
South Africa in Namibia (South West Africa) notwithstanding Security
Council Resolution 276 (1970) U.C.J. Reports 1971, p. 18, para. 9).
Although I can imagine circumstances where this general rule will not
withstand closer scrutiny, I agree with the Court in applying it to the
instant case.
8 CONSTRUCTION OF A WALL (DISS. OP. BUERGENTHAL)

7. I part company with the Court’s conclusions, however, with regard
to the interview Judge Elaraby gave in August of 2001, two months
before his election to the Court, when he was no longer an official of his
Government and hence spoke in his personal capacity. See Al-Ahram
Weekly Online, 16-22 August 2001, Issue No. 547.

8. That interview reads in part as follows:

“Today, he [Judge Elaraby] is concerned about a tendency to play
into Israel’s hands, and thus to marginalise the crux of the Arab
Israeli conflict, which is the illegitimate occupation of territory. ‘It
has long been very clear that Israel, to gain time, has consistently
followed the policy known as “establishing new facts”. This time
factor, with respect to any country, is a tactical element [in negotia-
tions], but for the Israelis it is a strategy.” New facts and new prob-
lems are created on the ground in this manner, he explains, and the
older, essential problems are forgotten. Grave violations of humani-
tarian law ensue: the atrocities perpetrated on Palestinian civilian
populations, for instance, but also such acts as the recent occupation
of the PNA’s headquarters. ‘I hate to say it’, Elaraby continues, “but
you do not see the Palestinians, or any other Arab country today,
presenting the issue thus when addressing the international commu-
nity: Israel is occupying Palestinian territory, and the occupation
itself is against international law. Israel has twice, in writing, with
the whole world as witness, committed itself to the implementation
of UN Security Council resolution 242 on the occupied territories:
once at Camp David with Egypt [in 1978], and once in Oslo with the
Palestinians [in 1993].’ Very recently, he adds, the Sharon govern-
ment launched a new strategy, wreaking confusion and gaining time
by describing territories Israel has already recognised as occupied as
‘disputed’. All these, explains Elaraby, ‘are attempts to confuse the
issues and complicate any serious attempt to get Israel out of the
occupied territories. You can negotiate security, which will be mutual
for both parties, but you cannot negotiate whether to leave or not.’”

9. Article 17, paragraph 2, of the Statute of the Court reads as fol-
lows:

“2. No Member may participate in the decision of any case in
which he has previously taken part as agent, counsel, or advocate for
one of the parties, or as a member of a national or international
court, or of a commission of enquiry, or in any other capacity.”

10. It is clear, of course, that the language of Article 17, paragraph 2,
9 CONSTRUCTION OF A WALL (DISS. OP. BUERGENTHAL)

does not apply in so many words to the views Judge Elaraby expressed in
the above interview. That does not mean, however, that this provision
sets out the exclusive basis for the disqualification of a judge of this
Court. It refers to what would generally be considered to be the most
egregious violations of judicial ethics were a judge falling into one of the
categories therein enumerated to participate in a case. At the same time,
Article 17, paragraph 2, reflects much broader conceptions of justice and
fairness that must be observed by courts of law than this Court appears
to acknowledge. Judicial ethics are not matters strictly of hard and fast
rules — I doubt that they can ever be exhaustively defined — they are
matters of perception and of sensibility to appearances that courts must
continuously keep in mind to preserve their legitimacy.

11. A court of law must be free and, in my opinion, is required to con-
sider whether one of its judges has expressed views or taken positions
that create the impression that he will not be able to consider the issues
raised in a case or advisory opinion in a fair and impartial manner, that
is, that he may be deemed to have prejudged one or more of the issues
bearing on the subject-matter of the dispute before the court. That is
what is meant by the dictum that the fair and proper administration of
justice requires that justice not only be done, but that it also be seen to be
done. In my view, all courts of law must be guided by this principle,
whether or not their statutes or other constitutive documents expressly
require them to do so. That power and obligation is implicit in the very
concept of a court of law charged with the fair and impartial administra-
tion of justice. To read them out of the reach of Article 17, paragraph 2,
is neither legally justified nor is it wise judicial policy.

12. In paragraph 8 of this Order, the Court declares that “whereas in
the newspaper interview of August 2001, Judge Elaraby expressed no
opinion on the question put in the present case; whereas consequently
Judge Elaraby could not be regarded as having ‘previously taken part’ in
the case in any capacity”.

13. What we have here is the most formalistic and narrow construc-
tion of Article 17, paragraph 2, imaginable, and one that is unwarranted
on the facts of this case. It is technically true, of course, that Judge Elaraby
did not express an opinion on the specific question that has been sub-
mitted to the Court by the General Assembly of the United Nations. But it
is equally true that this question cannot be examined by the Court with-
out taking account of the context of the Israeli/Palestinian conflict and
the arguments that will have to be advanced by the interested parties in
examining the “Legal Consequences of the Construction of a Wall in the
Occupied Palestinian Territory”. Many of these arguments will turn on
the factual validity and credibility of assertions bearing directly on the
specific question referred to the Court in this advisory opinion request.
And when it comes to the validity and credibility of these arguments,

10
10 CONSTRUCTION OF A WALL (DISS. OP, BUERGENTHAL)

what Judge Elaraby has to say in the part of the interview I quoted above
creates an appearance of bias that in my opinion requires the Court to
preclude Judge Elaraby’s participation in these proceedings.

14. What I consider important in reaching the above conclusion is the
appearance of bias. That, in my opinion, is what Article 17, paragraph 2,
properly interpreted, is all about and what judicial ethics are all about.
And that is why I dissent from this Order, even though I have no doubts
whatsoever about the personal integrity of Judge Elaraby for whom I
have the highest regard, not only as a valued colleague but also a good
friend.

(Signed) Thomas BUERGENTHAL.

11
